t c memo united_states tax_court bonnie j angle petitioner v commissioner of internal revenue respondent docket nos 435-12l filed date william e taggart jr for petitioner audra m dineen for respondent supplemental memorandum opinion laro judge currently before the court are petitioner’s motions under rule to reconsider our opinion in angle v commissioner angle i t c this opinion supplements our previously filed opinion angle v commissioner tcmemo_2015_92 unless otherwise indicated section references are to the internal revenue continued memo and under rule to vacate the decision and the dismissal entered on date in docket no and docket no 435-12l respectively in angle i we held that petitioner is not entitled to recovery_of litigation costs under sec_7430 the motions were filed timely on date on date during the pendency of the motions the u s court_of_appeals for the ninth circuit--to which these cases would be appealable--reversed and remanded a decision of this court in 793_f3d_1030 9th cir rev’g and remanding tcmemo_2013_87 knudsen i petitioner requested leave of the court to supplement her pending motions because of the developments in the knudsen case we granted the request for leave and instructed the parties to file supplemental briefs addressing the following issues how knudsen ii affects the decision in the cases herein if at all and whether petitioner should be considered a prevailing_party in view of petitioner’s prior filings and the knudsen ii decision after considering the arguments made by the parties we will deny the motions to vacate under rule for both cases we will deny the motion to continued code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure reconsider under rule for the case at docket no 435-12l collection_due_process cdp case we will grant the motion to reconsider under rule for the case at docket no innocent spouse case but for the reasons stated below we will not alter the result of our opinion in angle i background we incorporate our findings_of_fact in angle i and set forth additional facts below for purposes of this opinion on date petitioner and her now deceased husband cloyd f angle filed a joint federal_income_tax return for petitioner’s tax_liability has given rise to no fewer than four cases three of which we described in detail in our opinion in angle i to briefly reiterate the facts after the court resolved the initial deficiency case in estate of angle v commissioner tcmemo_2009_227 and entered the appropriate decision petitioner initiated two separate actions requesting relief from her federal_income_tax liability pursuant to sec_6015 innocent the fourth case pertained to respondent’s collection efforts for petitioner and mr angle’s excise_tax liability under sec_1491 for on date petitioner filed a petition in this court seeking review of respondent’s collection activities which was assigned docket no 20240-12l on date the court entered a stipulated decision setting forth the parties’ agreement that respondent’s determinations regarding the collection of petitioner’s excise_tax liability would not be sustained spouse case and seeking redetermination of the results of a collection_due_process_hearing based on the deficiency case cdp case after going through the appropriate administrative procedures petitioner ended up litigating both the innocent spouse case and the cdp case in this court on date after filing the petition in the innocent spouse case but before filing the petition in the cdp case petitioner sent the irs office of appeals appeals a letter offering to settle the innocent spouse case for dollar_figure because appeals did not reply to the offer it lapsed both cases were scheduled for trial on date meanwhile on the basis of the new information that petitioner provided respondent determined that the return was a valid joint_return but petitioner was entitled to relief under sec_6015 on date respondent informed petitioner of this determination and faxed draft decision documents reflecting a settlement on date petitioner acknowledged receipt of the decision documents but refused to sign them because they did not allow litigation costs on date when these cases were called for trial the parties informed the court that respondent conceded the innocent spouse case but respondent maintained that the cdp case was not resolved or rendered moot by the granting of the sec_6015 relief the court continued the case until date to give the parties an opportunity to resolve the remaining issues on date the parties informed the court that a resolution with respect to the issue of attorney’s fees could not be reached that same day the court issued an order directing petitioner to file a motion for costs under sec_7430 by date and the court denied respondent’s motion for summary_judgment in the cdp case as moot on date after considering petitioner’s motion for litigation costs and respondent’s response we entered an order and decision in docket no and an order and order of dismissal in docket no 435-12l denying the award of litigation costs to petitioner in both cases on date petitioner timely filed motions to reconsider our opinion and vacate the decision and the dismissal during the pendency of the motions we instructed the parties to file supplemental briefs addressing the issues raised by the court_of_appeals in knudsen ii on date we instructed petitioner to file supplemental affidavits addressing the issue of her net_worth and litigation costs on date respondent filed objections to the supplemental affidavits on date we granted petitioner’s motion for leave to file a response to respondent’s objections petitioner filed said response in two memoranda on date and on date discussion i rule and motions the decision to grant a motion to reconsider an opinion or vacate a decision rests within the discretion of the court see 87_tc_164 79_tc_1054 aff’d 755_f2d_790 11th cir motions to vacate or reconsider are generally not granted absent a showing of unusual circumstances or substantial error see seiffert v commissioner tcmemo_2014_61 at citing half tr v commissioner 62_tc_145 aff’d on this ground f 2d n 1st cir mitchell v commissioner tcmemo_2013_204 at aff’d 775_f3d_1243 10th cir kun v commissioner tcmemo_2004_273 aff’d 157_fedappx_971 9th cir motions to reconsider an opinion are generally intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 motions to vacate a decision are generally not granted absent a showing of unusual circumstances or substantial error including mistake inadvertence surprise excusable neglect newly discovered evidence fraud or other reason justifying relief seiffert v commissioner at discussing application of the federal rules of civil procedure in the context of motions to vacate a decision an intervening change in law may also warrant granting a motion to reconsider an opinion or vacate a decision see eg mitchell v commissioner tcmemo_2013_204 regarding a change in conservation easements law interpretation by a court_of_appeals alioto v commissioner tcmemo_2008_ regarding a change in law due to congressional change to sec_6015 where the court_of_appeals to which an appeal lies has decided an issue that is presently before us we will follow the decision of that court 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the ninth circuit has recently held that whether a concession by the commissioner should be treated as a settlement for purposes of sec_7430 depends on the facts and circumstances of the case and general principles of contract law see knudsen ii f 3d pincite when the commissioner conceded that case because of the change in the internal litigation strategy after it had been submitted fully stipulated for decision the concession was not a settlement and the taxpayer was entitled to recover litigation costs id petitioner argues that the holding in knudsen ii is an intervening change in law that may warrant reconsidering our prior opinion or vacating decisions in these cases respondent disagrees we relied on the reasoning in knudsen i which was later reversed by the court of appeals’ opinion in knudsen ii in denying the award of attorney’s fees and costs in angle i under golsen we follow the holding of the court_of_appeals in knudsen ii because it discusses the same issue that we are dealing with here whether a unilateral concession by the commissioner should be treated as a settlement thus knudsen ii represents an intervening change in law and warrants reconsideration of certain portions of our opinion in angle i the discussion of knudsen i and knudsen ii however is relevant to only one of the consolidated cases the innocent spouse case because we found in angle i that no qualifying offer has been made in the cdp case knudsen ii does not affect our analysis and conclusions as to the cdp case and we will deny petitioner’s motions to reconsider that part of the opinion in angle i and to vacate the related decision under golsen we however must consider the issue of petitioner seems to raise the issue that she substantially prevailed for the purposes of sec_7430 for the first time in the reply to response to second supplemental affidavit of william e taggart jr filed on date we note that motions to reconsider or vacate are not an appropriate forum for continued whether the holding in knudsen ii affects if at all the innocent spouse case thus we will grant the motion to reconsider our opinion in the innocent spouse case for this limited purpose for the reasons stated below granting the motion to reconsider does not alter the result of angle i because petitioner did not provide us with substantial proof that there are reasons justifying vacating our prior decision such as those enumerated in seiffert and our reconsideration of angle i as related to the innocent spouse case does not lead us to different results we will deny petitioner’s motion to vacate the decision related to the innocent spouse case ii legal standard for reasonable_litigation_costs award under sec_7430 a prevailing taxpayer in a court_proceeding against the united_states may be awarded reasonable_litigation_costs incurred in connection with such court_proceeding the decision whether to award attorney’s fees under sec_7430 is within a trial court’s sound discretion see pac fisheries inc v united_states 484_f3d_1103 n 9th cir continued advancing new legal theories to reach the end result desired by the movant see 110_tc_440 petitioner’s argument is untimely and thus we will not consider it huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 in order for this court to award reasonable_litigation_costs under sec_7430 certain requirements must be met the record must show the following the moving party filed a timely motion for reasonable_litigation_costs rule a we excused petitioner’s minor delay in filing the motion for reasonable_litigation_costs as discussed in angle i the moving party did not unreasonably protract the court proceedings sec_7430 the moving party exhausted any administrative remedies available to him or her within the irs sec_7430 the moving party has a net_worth that did not exceed dollar_figure million at the time the petition was filed in the case sec_7430 the moving party is a prevailing_party in the court_proceeding sec_7430 c a b e the amount of costs claimed is reasonable sec_7430 c these six requirements are in the conjunctive each requirement must be met before this court may order an award of litigation costs to a taxpayer under sec_7430 see beecroft v commissioner tcmemo_1997_23 slip op pincite citing 88_tc_492 except as provided in sec_7430 the taxpayer bears the burden of proving that he or she meets each of the requirements of sec_7430 rule e failure to meet any of the requirements of sec_7430 will preclude an award of costs minahan v commissioner t c pincite respondent conceded that petitioner complied with requirements set out in items and above respondent however disagrees that petitioner met the remaining statutory requirements for the reasons set forth below we agree that petitioner failed to meet the net_worth requirement because petitioner failed to meet the net_worth requirement we deny the award of litigation costs related to the innocent spouse case see id stating that failure to meet any of the requirements of sec_7430 precludes an award of costs iii prevailing_party under the qualifying offer rule and knudsen a qualified_offer in the innocent spouse case petitioner argues that she is entitled to recover litigation costs under the qualified_offer_rule see sec_7430 and g because her date letter was a qualified_offer sec_7430 provides a party to a court_proceeding shall be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party as defined under subsection g under the qualified_offer_rule of sec_7430 and g a taxpayer may be deemed to be a prevailing_party regardless of whether the taxpayer substantially prevailed in the proceeding or of whether the commissioner’s position in the proceeding was substantially justified 117_tc_48 aff’d 55_fedappx_476 9th cir in angle i we held that petitioner’s date letter is a qualified_offer with respect to the innocent spouse case but no qualified_offer has been made in the cdp case angle i at thus petitioner may be entitled to reasonable_litigation_costs incurred in connection with the innocent spouse case if all other requirements for being a prevailing_party are satisfied b settlement exception to the qualified_offer_rule and knudsen where the taxpayer makes a qualified_offer under sec_7430 the qualified_offer_rule does not apply to any judgment issued pursuant to a settlement sec_7430 see also sec_301_7430-7 proced admin regs an award of reasonable administrative and litigation costs under the qualified_offer_rule only includes those costs attributable to the adjustments that were included in the court’s judgment other than by reason of settlement whether a concession constitutes a settlement under sec_7430 depends on whether under the facts of the case the concession can be construed as a contract to settle between the parties knudsen ii f 3d pincite in the ninth circuit courts consider timing of the concession as well as the usual elements of a valid contract such as offer acceptance and consideration id in knudsen ii f 3d pincite the court_of_appeals for the ninth circuit held that a unilateral concession is not a settlement within the meaning of sec_7430 when the commissioner conceded as a result of a change in internal policies and when there was no evidence of negotiations regarding a settlement the commissioner informed the taxpayer that he would concede the case after the case had been submitted fully stipulated but more than a month before the filing deadline for submitting opening briefs in the case id pincite in another similar case estate of lippitz v commissioner tcmemo_2007_293 this court has held that when the commissioner waited to concede the case until after the taxpayer had actively litigated to the point of filing a dispositive motion the concession was not a settlement in estate of lippitz v commissioner tcmemo_2007_293 the commissioner denied the taxpayer’s right to relief from joint_and_several_liability under sec_6015 despite the prior administrative determination that the taxpayer was entitled thereto after the commissioner refused the taxpayer’s qualified_offer the taxpayer moved for partial summary_judgment prompting the commissioner to concede that the taxpayer was entitled to the requested relief in both knudsen ii and estate of lippitz the courts considered the timing of the concession knudsen ii f 3d pincite citing estate of lippitz v commissioner t c memo both courts did not believe that congress intended to allow the commissioner to benefit from the settlement exception of sec_7430 after waiting until just before the resolution of a dispositive motion or the end of a trial to concede a matter id the underlying purpose of the qualified_offer_rule is to encourage settlements by imposing litigation costs on the party not willing to settle id quoting 120_tc_446 petitioner argues that knudsen ii is an intervening authority warranting a change in the reasoning and conclusions of our prior opinion in angle i petitioner made a qualifying offer for the innocent spouse case at the very beginning of the offer period respondent did not accept the offer and it expired after that respondent continued to pursue his litigation strategy and ultimately came to the conclusion that he was ready to concede the innocent spouse case similar to the facts in the knudsen case less than a month before the scheduled trial date respondent informed petitioner that he intended to concede the innocent spouse case respondent attempts to distinguish this case from the knudsen case on the basis that petitioner made an implicit offer to settle by making herself available for depositions and providing information pursuant to respondent’s requests which respondent accepted by conceding respondent argues that unlike in the knudsen case where the concession was based on the institutional-level change_of litigation strategy the concession here was in response to petitioner’s providing more information on her case we find respondent’s argument unpersuasive the litigation process is inherently adversarial but it necessarily involves exchange of information between the parties we are reluctant to hold that whenever a party cooperates in this process it is making an offer to settle and loses the right to litigation costs respondent’s argument suggests that taxpayers can be entitled to litigation costs only when the commissioner decides to make an institutional change in his policies or abandons a prior litigation strategy we do not think this is the result intended by congress respondent also distinguishes the current case from estate of lippitz where the commissioner chose to litigate the sec_6015 relief issue even after the internal_revenue_service cincinnati centralized innocent spouse operations unit cciso recommended that such relief should be granted this factual distinction would be important if petitioner argued that respondent’s position was unjustified at the time the case was commenced this is not the case here petitioner argues only that she is a prevailing_party under the qualified_offer_rule this rule operates regardless of whether the taxpayer substantially prevailed in the proceeding or of whether the position of the commissioner in the proceeding was substantially justified see haas assocs accountancy corp v commissioner t c pincite when respondent sent the stipulation documents to petitioner in date she refused to sign them in later filings respondent stated that he conceded the issue of innocent spouse relief under sec_6015 moreover even after the concession respondent continued to assert that the cdp case was not moot up until the trial in date in terms of contract law analysis respondent’s proposed contract terms-- conceding only the innocent spouse case--were rejected by petitioner on date petitioner’s counteroffer--that respondent should concede both the cdp and the innocent spouse case--was rejected by respondent in his subsequent filings under the facts of this case we conclude that respondent’s concession in the innocent spouse case does not constitute a settlement under sec_7430 there was no manifestation of mutual assent and exchange of consideration pursuant to a bargain between the parties thus there was no settlement and petitioner may qualify as the prevailing_party with respect to the innocent spouse case under the qualifying offer rule as interpreted in knudsen ii iv net_worth requirement sec_7430 incorporates the net_worth requirement of u s c sec d b in the definition of a prevailing_party to meet the net_worth requirement an individual’s net_worth must not exceed dollar_figure million at the time the petition was filed sec_7430 u s c sec d b rule b requires a statement supported by an affidavit executed by the moving party and not counsel therefor that the moving party meets the net_worth requirement if a taxpayer fails to sufficiently establish net_worth and the commissioner challenges whether the taxpayer has met the net_worth requirement the taxpayer must provide additional evidence park v commissioner tcmemo_2002_232 see also 99_tc_335 94_tc_708 in dixson this court denied the award of litigation costs when the taxpayers failed to provide adequate proof of their net_worth when they were put on notice that the commissioner had specifically objected to granting the motion for that reason petitioner made the required statement and filed a supplemental affidavit providing a list and the values of her assets as of the date she filed the petition in the innocent spouse case petitioner stated that her net_worth at that time was dollar_figure respondent points out that petitioner did not include certain assets in the calculation including shareholder loans to foreign entities wholly owned by her canadian corporations and cash deposited in foreign bank accounts the names of the corporations are british columbia ltd and bonn graff ltd respondent argues that if the omitted items are added into the calculation petitioner fails to meet the net_worth requirement we agree with respondent respondent first raised the issue of net_worth in the response to petitioner’s motion for reasonable litigation or administrative costs filed on date petitioner failed to substantively address the issue of net_worth in the pre-angle i filings this alone would be sufficient for the court to deny petitioner’s motion under dixson petitioner first addressed the concerns raised by respondent in the first supplement to affidavit of william e taggart jr in support of the motion for reasonable litigation or administrative costs filed on date in his response to that first supplement to affidavit respondent pointed out that the net_worth calculations omitted loans by petitioner to the canadian corporations totaling dollar_figure petitioner argues that these loans were worthless at the time the petition in the innocent spouse case was filed because the corporations to which petitioner made loans did not have sufficient assets to repay them we note financial statements of british columbia ltd for show that petitioner lent the company big_number canadian dollars cad financial statements of bonn graff ltd for show that petitioner lent the company big_number cad after converting these amounts to u s dollars at the rates specified in the respective financial statements we arrive at the total of dollar_figure that petitioner did not introduce any evidence that she treated these loans as worthless on her tax returns for or any prior years this court has previously held that net_worth for purposes of the equal_access_to_justice_act u s c sec d b as incorporated by sec_7430 is determined on the basis of the cost of acquisition under generally_accepted_accounting_principles gaap rather than the fair_market_value of assets 106_tc_76 see also h_r rept no 96th cong 2d sess am pac concrete pipe co v nlrb 788_f2d_586 9th cir holding that generally_accepted_accounting_principles apply in calculation of net_worth under u s c sec d b and allowing the taking into account of depreciation notes receivable are assets under gaap see u s gaap codification of accounting standards topics the cost of acquisition of a note receivable exchanged for cash is the amount of cash received in exchange for the note id topic if the interest on the note is unstated it is recorded in the books as having value in an amount that reasonably approximates the fair value of the note id topic the parties do not argue that petitioner’s loans to the canadian corporations are in fact an investment in equity petitioner maintains that the loans are bona fide business loans petitioner also does not argue that the notes were exchanged for goods or services thus we conclude that the notes were exchanged for cash loans from petitioner to the canadian corporations further because the notes did not state interest or a maturity_date we conclude that they were initially recorded on the books at values that reasonably approximated the fair values of the notes because the canadian corporations did not make any payments on the loans the values of the notes remained the same at least until the filing of petitioner’s petition in the innocent spouse case thus the face values of the loans reported on the canadian corporations’ books represent acquisition values for the notes receivable held by petitioner we next address petitioner’s argument that she did not have to report the loans as assets because they had become worthless by the time she filed the petition in the innocent spouse case petitioner argues that the amounts she reported as the values of her interest in the canadian corporations represent the value of her equity and debt investments combined because the corporations did not have sufficient assets to repay the debts to petitioner on demand she treated these loans as worthless in calculating her net_worth financial difficulties of a debtor however do not always indicate worthlessness of a debt see prod steel inc v commissioner tcmemo_1979_361 petitioner did not introduce any evidence besides corporate financial statements that would give us any basis to conclude that petitioner’s loans were indeed worthless and should be disregarded in the computation of petitioner’s net_worth petitioner also did not produce any evidence that she and the debtor corporations treated the loans as worthless for tax or any other purposes for or prior tax years to the contrary in both canadian corporations still listed the loans made by petitioner as outstanding thus we conclude that the costs of acquisition for the notes representing the loans made by petitioner equal the values of the loans reported on the books of the canadian corporations contrary to petitioner’s assertion there is no evidence that the loans were indeed worthless at the time of filing the petition in the innocent spouse case on the basis of the notes alone petitioner’s net_worth far exceeds the dollar_figure million limit set by the equal_access_to_justice_act u s c sec d b as incorporated by sec_7430 it is not likely petitioner could have claimed a deduction for worthless securities because the loans did not satisfy the requirements of sec_165 as they were not in_registered_form and did not have any interest stated it is also not likely petitioner could have claimed a deduction for worthless_debt under sec_166 because there is no indication she tried to collect on the debts at all see brewer v commissioner tcmemo_1992_530 next respondent also introduced evidence showing that petitioner had two bank accounts with the bank of montreal in the maximum value of these accounts according to the report of foreign bank and financial accounts fbar petitioner filed for the tax_year totaled dollar_figure we do not express any opinion on whether the maximum value of bank accounts reported on the fbar fairly represented the amounts in these accounts as of date the filing_date of the petition in the innocent spouse case we note however that this evidence casts serious doubt on the veracity of the information petitioner provided to prove she met the net_worth requirements under the circumstances we find that petitioner’s net_worth exceeded the dollar_figure million statutory limit thus petitioner’s motion for litigation or administrative costs in the innocent spouse case must be denied see minahan v commissioner t c pincite stating that failure to meet any of the requirements of sec_7430 precludes an award of costs v conclusion in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing appropriate orders will be entered
